Calhoon, J.,
delivered the opinion of the court.
This is an action of trespass for the recovery of statutory damages for the boxing and cutting of pine trees. To this declaration the defendant pleaded not guilty. The verdict and judgment were for the plaintiff below, and the defendant appeals to this court.
The learned counsel for the defendant below, the appellant here, fully appreciating that they could get no reversal on the facts, base their written argument on the sole ground that the record shows that the plaintiff below had no title, alleging that the actual title is in the United States Government until patent issued. The record shows that the plaintiff proved possession and showed on trial a regular certificate from the proper officer of the United States Government, the register of the land office, of the location of the land by the plaintiff, and, further, a receipt from the United States receiver of the proper amount in full qf this eighty acres. Section 1959, Code 1906, fully covers this case, and provides that such certificates “ shall vest the full legal title to such land in the person to whom such cer*710tificate is granted, his heirs or assigns, so far as to enable the holder thereof to maintain an action thereon, and the same shall be received in evidence as such saving the paramount rights of other persons.” We also discover thát this statute has been sustained in Lindsey v. Henderson, 27 Miss., 502; Martin v. Nash, 31 Miss., 324, 330; Huntington v. Grantland, 33 Miss., 453. All of these cases are on a statute in Hutchinson’s Code, p. 858, ch. 60, art. 1, § 87, with the same phraseology as that referred to in the Code of 1906.

Affirmed.

Whitfield, C. J., took no part in the decision of this cause.